OPINION
BELCHER, Judge.
The record reveals that the petition for writ of habeas corpus presented to the District Judge of San Patricio County, where the conviction was had and on appeal the judgment was affirmed by this court in January, 1963, was denied without a hearing by said judge upon his finding that the petition failed to present any valid grounds for petitioner’s discharge. The petitioner relies upon the decisions in Washington v. State of Texas, 388 U.S. 14, 87 S.Ct. 1920, 18 L.Ed.2d 1019, and Overton v. State, Tex.Cr.App., 419 S.W.2d 371, to support his position that he was illegally restrained.
A certified copy of the petition for the writ and the order of the District Judge refusing a hearing thereon and denying any relief have been forwarded to this court as directed by said judge.
The petition denied by the District Judge is not before this court for action under Art. 11.07, Vernon’s Ann.C.C.P., for the reason that there is no petition, brief or request to this court seeking relief.
Ex parte Thomas, Tex.Cr.App., 429 S.W.2d 151, is applicable and controlling in this cause.
The petition for writ of habeas corpus which the clerk of this court was directed to file is dismissed.